         Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 1 of 57



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                              )       CIVIL ACTION NO.
PERFORMANCE TRANS., INC., and                 )
UTICA MUTUAL INSURANCE                        )
COMPANY,                                      )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )
                                              )
GENERAL STAR INDEMNITY                        )
COMPANY,                                      )
                                              )
       Defendant.                             )
                                             •)

                                          COMPLAINT

       The plaintiffs, Performance Trans., Inc. ("PTI") and Utica Mutual Insurance Company

("Utica"), by way of complaint against defendant General Star Indemnity Company ("General

Star"), state and allege as follows.

                                        INTRODUCTION

       This is an action against General Star for breach of its obligations under its insurance

contract, and for unfair and deceptive trade practices. General Star wrongfully has disclaimed

coverage under its excess liability policy for losses arising out of a February 19, 2019 accident in

which a tanker-truck insured by General Star overturned, spilling approximately 4,300 gallons of

gasoline, diesel fuel, and dyed diesel fuel onto the roadway and ultimately into a nearby

reservoir. General Star's insured, PTI, has been charged with responsibility for the

environmental cleanup, which has been ongoing since the accident and is currently at a critical

stage. Because PTI's primary coverage has been exhausted, General Star's wrongful disclaimer

of coverage presents an immediate risk of harm to PTI, and also to the general public, as General
         Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 2 of 57



Star's refusal to pay for the ongoing cleanup may cause the Licensed Site Provider ("LSP") to

delay, slow down, or even cease remediation activities. PTI therefore seeks immediate relief

from this Court, in the form of a declaration that General Star is obligated to indemnify PTI for

the losses arising out of the accident, in excess of the limits of the underlying policy and up to

the $5,000,000 limits of liability of General Star's excess policy.

        The plaintiffs also seek relief against General Star for breach of contract and for unfair

and deceptive trade practices, as set forth in more detail below.

                                              PARTIES

        1.      Plaintiff Performance Trans., Inc. ("PTI") is a Massachusetts corporation with a

principal place of business at 70 Benson Street, Fitchburg, MA 01420.

        2.      Plaintiff Utica Mutual Insurance Company ("Utica") is a New York corporation

with a principal place of business in New Hartford, New York.

        3.      Defendant General Star Indemnity Company ("General Star") is a Connecticut

corporation with a principal place of business at 120 Long Ridge Road, Stamford, CT 06902.

                                   JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1)

because the matter in controversy exceeds the sum or value of $75,000 and is between citizens of

different states.

        5.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because it is brought in the

district in which a substantial part of the events or events giving rise to the action arose, in that

General Star issued the excess policy to PTI in Fitchburg, Worcester County, Massachusetts, and

refused to indemnify PTI in the same place.




                                                   2
        Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 3 of 57



                                             FACTS

                                General Star's Insurance Contract

       6.      PTI is a transportation company located in Fitchburg, Massachusetts. The

company hauls various commodities, including petroleum products.

       7.      General Star issued to PTI an excess liability insurance policy, policy number

IXG927683A, for the policy period March 1, 2018 to March 1, 2019 ("the Excess Policy"). The

Excess Policy provided an aggregate limit of $5,000,000. A copy of the Excess Policy is

attached at Exhibit A. This policy was a renewal of the previous year's excess policy.

       8.      The Excess Policy provided that General Star would indemnify PTI "for ultimate

net loss in excess of the total of the limits of underlying insurance that is covered by both the

controlling underlying policy and this policy]." Id. at 4 (emphasis in original).

       9.      The Excess Policy contained a "Special Hazards and Fluids Limitation

Endorsement," which provided, in relevant part:

               This policy does not apply to ultimate net loss or costs from any event
               arising out of, contributed by [sic] or relating to any Special Hazard
               described in this endorsement and resulting from the ownership,
               maintenance or use of any auto.

               Special Hazards:

               [•••

               C. Drilling Fluids Unloading Hazard

               However, this exclusion does not apply to an event arising out of the
               unloading of drilling fluids from an auto covered by this policy and
               covered by the controlling underlying insurance for the total limits of
               the underlying insurance, if the unloading of drilling fluids resulted
               directly from any of the following:

               { • - • 11
               2. Upset or overturn of such auto; [or]

                                                 3
         Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 4 of 57




               3. A collision between such auto being used in your business and another
               object;

               [•••]

Id. at 27 (emphasis in original).

        10.     The drilling fluids endorsement defined a "drilling fluids unloading hazard" as

"the unloading of drilling fluids from any auto, mobile equipment, machinery or equipment,

whether unloading is the result of movement of property by a mechanical device, an accident, a

spill or otherwise." Id. at 28 (emphasis in original).

        11.    The drilling fluids endorsement defined "drilling fluids" as follows:

               [L]iquids which are used in or result from oil or gas drilling, extraction or
               recovery operations, regardless if the liquids contain gases, chemicals,
               solids, additives or proppants. Such liquids include, but are not limited to,
               flowback water, brine water, hydraulic fracturing fluids, lubricants or
               slippery water. Drinking quality water does not fall within this definition.

Id. at 27.

        12.    The drilling fluids endorsement defined "spill" as "a discharge, dispersal, release

or escape of drilling fluids." Id. at 28 (emphasis in original).

                                            The Accident

        13.    On the morning of February 19, 2019, a tanker-truck insured under the Excess

Policy was operating on Route 116, also known as Titicus Road, in North Salem, New York.

        14.    At approximately 8:06 AM, the tanker-truck drove off the road and overturned

("the Accident").

        15.    As a result of the Accident, approximately 4,300 gallons of gasoline, diesel fuel,

and dyed diesel fuel were released into the roadway and adjacent reservoir.

        16.    The New York State Department of Environmental Conservation ("NYSDEC")



                                                  4
        Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 5 of 57



was promptly notified of the Accident. PTI undertook emergency response actions at the site at

the direction of NYSDEC, and continues to work with NYSDEC to clean up the spill.

       17.     PTI notified its primary commercial automobile carrier, Commerce Insurance

Company ("Commerce"), of the Accident. Commerce promptly acknowledged its duty to

indemnify PTI up to the $1,000,000 limit of its policy.

                          General Star's Wrongful Refusal to Indemnify

       18.     On March 13, 2019, when it became apparent that the cleanup and remediation

costs from the Accident would exceed the $1,000,000 limit of the Commerce policy, PTI notified

General Star of the Accident and resulting losses and sought coverage under the Excess Policy.

       19.     By letter dated March 14, 2019, General Star disclaimed any duty to indemnify

PTI for the costs of the cleanup and remediation from the Accident.

       20.     After General Star disclaimed coverage, PTI notified its insurance agent,

Insurance Marketing Agencies, Inc. ("IMA"), of the disclaimer of coverage.

       21.     By letter dated April 5, 2019, IMA made a further demand on General Star to

acknowledge coverage for the Accident, specifically directing General Star to the drilling fluids

endorsement.

       22.     By letter dated April 8, 2019, General Star reiterated its disclaimer of coverage,

asserting (without any analysis of the policy language) that the circumstances of the Accident did

not meet the definitions of "drilling fluids" or "drilling fluids unloading hazard." A copy of

General Star's April 8, 2019 letter is attached at Exhibit B.

       23.     Following this second disclaimer by General Star, IMA's liability insurer, Utica,

retained counsel. By letter dated May 9, 2019, Utica's counsel made a further demand for

coverage upon General Star, pointing out that the circumstances of the Accident fell directly



                                                 5
         Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 6 of 57



within the definitions of "drillings fluids" and "drilling fluids unloading hazard," and therefore

General Star owed PTI a duty of indemnification.

       24.     Specifically, the endorsement defines "drilling fluids" as "liquids which are used

in or result from oil or gas drilling, extraction or recovery operations." Exhibit B at 27

(emphasis added).

       25.     As Utica's counsel pointed out in her letter, gasoline and diesel fuel are both used

in oil and gas drilling, and result from oil and gas drilling. See Exhibit B.

       26.     These liquids therefore fall within the definition of "drilling fluids" as defined in

the Excess Policy.

       27.     Moreover, the Accident involved a spill of gasoline and diesel fuel from a covered

auto, thereby constituting a "drilling fluids unloading hazard" as defined in the Excess Policy.

See Exhibit B.

       28.     In response to Utica's May 9, 2019 letter, General Star retained coverage counsel.

       29.     By letter dated May 23, 2019, General Star, for the third time, disclaimed

coverage. A copy of General Star's May 23, 2019 letter is attached at Exhibit C. General Star

reiterated its position that the drilling fluids endorsement did not apply, but went on to say that

even if the endorsement did apply, it did not apply, due to the presence of a pollution exclusion

on the policy. See id. In support of this position, General Star imagined that there could be a

scenario where there was a spill of drilling fluids from an overturned vehicle that did not involve

"pollutants." Id.

       30.     General Star nevertheless requested certain information concerning the Accident

and the ongoing remediation, including an estimate as to future costs to be incurred, all of which

was provided to General Star.



                                                  6
        Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 7 of 57



       31.     On June 18, 2019, Utica's counsel sent a further letter to General Star, responding

to General Star's coverage position and making a demand on General Star under M. G. L. c.

93A.

       32.     As of the date of the filing of this Complaint, General Star has refused to

acknowledge its duty to indemnify PTI under the Excess Policy for the losses resulting from the

Accident.

       33.     The $1,000,000 limits of the Commerce underlying policy now have been

exhausted.

       34.     The remediation efforts are ongoing, and are expected to cost at least an

additional $1,000,000.

       35.     In light of General Star's continuing refusal to honor its indemnity obligation

under the Excess Policy, IMA, as PTI' s insurance agent, has agreed to work with PTI to ensure

that the remediation remains on track.

       36.     As part of that effort, Utica, as IMA's insurer, agreed to reimburse PTI for

payments made in connection with the remediation effort, up to a monetary cap, in excess of the

amounts paid out by Commerce under its primary policy.

       37.     PTI has assigned to Utica its rights against General Star, including its rights under

M. G. L. c. 93A, to the extent of the amounts Utica has reimbursed to PTI for payments made in

connection with the remediation.

                                       COUNT I
                               DECLARATORY JUDGMENT
                      PTI v. GENERAL STAR INDEMNITY COMPANY

       38.     The plaintiffs repeat and reallege the allegations contained in paragraphs 1-37.

       39.     An actual controversy exists between PTI and General Star as to whether or not



                                                 7
          Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 8 of 57



General Star is obligated to indemnify PTI for losses resulting from the Accident in excess of the

$1,000,000 underlying limit.

          40.   This Court should declare that General Star has a duty under the Excess Policy to

indemnify PTI for losses resulting from the Accident, up to the $5,000,000 limit of the Excess

Policy.

                                       COUNT II
                                BREACH OF CONTRACT
          PTI and UTICA, AS ASSIGNEE v. GENERAL STAR INDEMNITY COMPANY

          41.   The plaintiffs repeat and reallege the allegations contained in paragraphs 1-40.

          42.   General Star's failure and refusal to acknowledge its duty to indemnify PTI for

losses resulting from the Accident constitutes a breach of the Excess Policy.

          43.   General Star's breach of the Excess Policy has caused and will cause damage to

PTI.

          44.   PTI is entitled to recover from General Star all of the losses it has incurred and

will incur in connection with the Accident, up to the $5,000,000 limit of the Excess Policy, plus

interest at the statutory rate of 12% from the date of the breach, plus all of the fees and costs PTI

has incurred and will incur in establishing General Star's duty to indemnify.

          45.   Utica, as a partial assignee of PTI's rights against General Star, is entitled to

recover from General Star all of the amounts it has reimbursed to PTI for remediation costs in

connection with the Accident, plus interest at the statutory rate of 12% from the date of the

breach, plus all of the fees and costs Utica has incurred and will incur in establishing General

Star's duty to indemnify.




                                                   8
        Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 9 of 57



                                    COUNT III
                                 G. L. c. 93A, § 11
       PTI and UTICA, AS ASSIGNEE v. GENERAL STAR INDEMNITY COMPANY

       46.     The plaintiffs repeat and reallege the allegations contained in paragraphs 1-45.

       47.     General Star is an entity engaged in the business of insurance.

       48.     PTI is an entity engaged in the business of transportation services.

       49.     In General Star's dealings with PTI, which is located in Massachusetts, General

Star engaged in unfair or deceptive acts or practices in violation of M. G. L. c. 93A by, inter alia,

failing to indemnify PTI under the Excess Policy, failing to provide a reasonable explanation for

denying coverage under the Excess Policy, ignoring or misstating the pertinent language of the

Policy in relaying its coverage determinations, and failing to effectuate a prompt, fair, and

equitable settlement of PTI' s claim even though General Star's liability is reasonably clear.

       50.     General Star's violations of M. G. L. c. 93A have caused and will continue to

cause harm to PTI, entitling plaintiffs to an award of actual damages, plus attorneys' fees.

       51.     General Star's conduct in disclaiming, and continuing to disclaim, its duty to

indemnify PTI under the Excess Policy has been knowing and willful, entitling plaintiffs to an

award of multiple damages.

                                     COUNT IV
                              EQUITABLE SUBROGATION
                    UTICA v. GENERAL STAR INDEMNITY COMPANY

       52.     The plaintiffs repeat and reallege the allegations contained in paragraphs 1-51.

       53.     General Star had and has a duty to indemnify PTI for losses sustained in

connection with the Accident.

       54.     Accordingly, equity requires that General Star reimburse Utica for all of the

amounts Utica paid to PTI to reimburse PTI for losses sustained in connection with the Accident.



                                                  9
        Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 10 of 57



                                     REQUEST FOR RELIEF

       WHEREFORE, plaintiffs respectfully request that the Court award the following relief:

       A.      Enter a declaratory judgment on Count I ordering General Star to:

               (i)     indemnify PTI under the Excess Policy for all losses in connection with

                       the Accident, up to the $5,000,000 limit of the Excess Policy;

               (ii)    reimburse PTI for all other damages that PTI has incurred and will incur

                       as a result of General Star's prior disclaimers of coverage; and

               (iii)   reimburse PTI for all legal fees and costs incurred to establish coverage

                       under the Excess Policy.

       B.      Enter judgment in plaintiffs' favor against General Star on Counts II and III, and

award damages to plaintiffs, including attorney's fees, costs, expenses, and interest.

       C.      Award multiple damages to plaintiffs for General Star's willful and knowing

violations of M. G. L. c. 93A on Count III.

       D.      Enter judgment in Utica's favor on Count IV of the Complaint, and award

damages to Utica, including attorney's fees, costs, expenses, and interest.

       E.      Award any and all additional relief that the Court deems just and proper.

                                         JURY DEMAND

       The plaintiffs request a trial by jury on all claims and issues so triable.




                                                  10
         Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 11 of 57



                                      Respectfully submitted,

                                      PERFORMANCE TRANS., INC.

                                      By its attorney,

                                     /s/ Douglas T Radigan
                                     Douglas T. Radigan (BBO # 657938)
                                     Bowditch & Dewey, LLP
                                     311 Main Street
                                     Worcester, MA 01608
                                     Phone: 508-791-3511
                                     dradigan@bowditch.com

                                      UTICA MUTUAL INSURANCE COMPANY,

                                      By its attorneys,

                                      /s/ Erin K Higgins
                                      Erin K. Higgins, Esq. (BBO # 559510)
                                      Catherine M. DiVita, Esq. (BBO # 693446)
                                      Conn Kavanaugh Rosenthal Peisch & Ford, LLP
                                      One Federal Street, 15th Floor
                                      Boston, MA 02110
                                      Phone: 617-482-8200
                                      ehiggins@connkavanaugh.com
                                      cdivita@connkavanaugh.com


2165245.2 07663.168




                                        11
Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 12 of 57




      EXHIBIT A
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 13 of 57

  GeneralStar-




     GENERAL STAR INDEMNITY COMPANY




                              Excess Liability Policy




XS1300 09 2013
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 14 of 57
GeneralStar
_1•••••.--------                 GENERAL STAR INDEMNITY COMPANY
                                          STAMFORD, CONNECTICUT 06904-2354
                                 (Hereinafter called the Company) A Stock Company

                                    EXCESS LIABILITY DECLARATIONS
THIS POLICY CONSISTS OF THE DECLARATIONS AND THE ATTACHED FORM AND ENDORSEMENTS

POLICY NUMBER:          IXG927683A

ITEM 1.   NAMED INSURED:                    PERFORMANCE TRANS, INC.
                                            SEE FF001

ITEM 2. MAILING ADDRESS                     70 BENSON STREET
                                            FITCHBURG, MA 01420

ITEM 3. POLICY PERIOD:      03/01/2018     to 03/01/2019
        12:01 AM Standard Time at the address of the Named Insured as stated above.

In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to
provide the insurance coverage stated in this policy.

ITEM 4. LIMIT OF INSURANCE:

          Policy Aggregate Limit:      $5,000,000

ITEM 5.   PREMIUM FOR POLICY:
          (a)     Flat Charge:            $104,550       Annual
                                          25% minimum earned premium at inception
         (b) Deposit Premium:             N/A
         (c) Minimum Premium:             N/A
         (d) Rate:                        N/A
         (e) Audit Reporting Period:      Not Adjustable
                       Surplus Lines Tax: Add $4,182.00
ITEM 6. FORM AND ENDORSEMENTS ATTACHED:XS0700 09 2013, XS0001 09 2013, IL600 (01/2010),
XS0402 09 2013, XS2100 09 2013, XS2102 12 2013, XS2105 09 2013, XS2110 09 2013, XS2112 09 2013,
XS2113 09 2013, XS2114 09 2013, XS2115 09 2013, XS2116 01 2015, XS2125 09 2013, XS2212 04 2016,
XS0409 09 2013, XS2111 09 2013, XS2119 09 2013, XS2143 09 2013, XS2215 10 2016, XS2700 12 2013,
FF001 (07/1998)

Issued at Stamford, Connecticut this 26th day of March, 2018

                                            GENERAL STAR INDEMNITY COMPANY




                                                       Authorized Signature

   "This policy is insured by a company which is not admitted to transact insurance in the
  commonwealth, is not supervised by the commissioner of insurance and, in the event of an
  insolvency of such company, a loss shall not be paid by the Massachusetts Insurers Insolvency
  Fund under chapter 175D."




XS1000 09 2013
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 15 of 57
    GeneralStar-
                                      EXCESS LIABILITY POLICY

                      SCHEDULE OF UNDERLYING INSURANCE
The selected CONTROLLING UNDERLYING POLICY is indicated below by an "X"


X      A.         Insurer    -   HARLEYSVILLE WORCESTER INSURANCE COMPANY

                  Coverage       Commercial General Liability

                  Limits         $1,000,000 Each occurrence Bodily Injury and/or Property Damage Liability
                                 combined
                                 $2,000,000 General Aggregate
                                 $2,000,000 Products/Completed Operations Aggregate
                                 $1,000,000 Personal and Advertising Injury Limit


X      B.         Insurer    -   NATIONAL FIRE & MARINE INSURANCE, COMPANY

                  Coverage       Commercial General Liability

                  Limits         $1,000,000 Each occurrence Bodily Injury and/or Property Damage Liability
                                 combined
                                 $2,000,000 General Aggregate
                                 $2,000,000 Products/Completed Operations Aggregate
                                 $1,000,000 Personal and Advertising Injury Limit


X      C.         Insurer    -   THE COMMERCE INSURANCE COMPANY

                  Coverage   -   Automobile Liability
                                 (POLICY NO: 18MMBDNSRH)

                  Limits     -   $1,000,000 each occurrence Bodily Injury and/or Property Damage Liability
                                 combined


X      D.         Insurer    -   THE COMMERCE INSURANCE COMPANY

                  Coverage   -   Automobile Liability
                                 (POLICY NO: 18MMBGMTGS)

                  Limits     -   $1,000,000 each occurrence Bodily Injury and/or Property Damage Liability
                                 combined




XS0700 09 2013
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 16 of 57

   GeneralStar-

                            EXCESS LIABILITY POLICY
PLEASE READ THIS POLICY CAREFULLY TO DETERMINE RIGHTS, DUTIES, COVERAGE AND
COVERAGE RESTRICTIONS. WE HAVE NO DUTY TO INDEMNIFY THE INSURED UNLESS
THERE HAS BEEN FULL COMPLIANCE WITH ALL THE CONDITIONS LISTED IN SECTION IV —
EXCESS POLICY CONDITIONS.

The words you and your in this policy refer to the Named Insured shown in Item 1. of the Declarations. The
word "insured" means any person or organization qualifying as such under the controlling underlying policy.
The words we, us, our and ourselves refer to General Star Indemnity Company.

Other words and phrases that appear in bold print have special meaning. Refer to SECTION V - DEFINITIONS,
or take note of the reference within the text.


SECTION I - INSURING AGREEMENT

In consideration of the payment of premium and in reliance upon representations you made to us during the
process of obtaining this policy and subject to the Limit Of Insurance shown in Item 4. of the Declarations and
all the provisions, conditions, exclusions and limitations of this policy, we agree with you as follows:

1. COVERAGE - EXCESS LIABILITY

    We will indemnify the insured for ultimate net loss in excess of the total of the limits of underlying
    insurance that is covered by both the controlling underlying policy and this policy. We will not indemnify
    the insured, however, for any such ultimate net loss incurred in connection with any event, claim or suit that
    is subject to a sublimit in any underlying insurance. Coverage under this policy will not attach until the limits
    of all underlying insurance have been paid in full and all such applicable limits of the underlying insurance
    have been exhausted.

    The amount we will indemnify for ultimate net loss and pay for costs is limited as described in SECTION III -
    LIMIT OF INSURANCE.

2. APPLICATION OF CONTROLLING UNDERLYING POLICY

    Except for the express provisions of this policy, this policy will follow the provisions, conditions, exclusions
    and limitations of the controlling underlying policy. Should there be a conflict between the provisions of this
    policy and the controlling underlying policy, then the provisions of this policy will govern. However, nothing
    in this paragraph shall or is intended to make the coverage provided by this policy broader than that provided
    by the controlling underlying policy.


SECTION II - INVESTIGATION, DEFENSE AND SETTLEMENT

1. We will not be obligated to investigate, defend or settle any claim or suit against the insured, but we will have
   the right and be given the opportunity to associate with the insured and the insurer providing the applicable
   underlying insurance in the defense and control of any claims or suits that we believe may involve this
   policy. If we exercise such right, the insured and its insurer(s) agree to cooperate with us in such defense. If
   we avail ourselves of such right, any costs we incur will be at our expense. The insured will not make or
   agree to any settlement for an amount in excess of underlying insurance without our prior approval.


XS0001 09 2013                           Copyright, General Star Management Company, 2013
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                               Page 1 of 8
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 17 of 57

     GeneralStar-

2. a. We will:

          (1) Have the right but not the duty to assume control of the defense from any underlying insurer of any
              claims or suits that we believe may involve this policy. If we avail ourselves of such right, we will
              pay subsequent costs, as described in 2.b. below, after we assume control of the defense; and
          (2) Pay costs incurred directly by the insured with our written consent and for which the insured is not
              covered by underlying insurance because of the exhaustion of the underlying insurance.

     b. When we assume control of the defense pursuant to 2.a. above, we will follow the terms of the
        controlling underlying policy with respect to coverage for costs. If the controlling underlying policy
        specifies that the limits are:

          (1) Reduced by defense expenses, subsequent costs we incur will also reduce our Limit Of
              Insurance; or
          (2) Not reduced by defense expenses, subsequent costs we incur will be in addition to our Limit Of
              Insurance.

     c.   Our defense of such claims or suits and payment of such costs ends when our Limit Of Insurance has
          been exhausted by the payment of ultimate net loss.

3. If the insured elects not to appeal a judgment in excess of the limits of underlying insurance, we may elect
   to conduct such appeal at our expense and we will be liable for costs of such appeal but in no case will our
   total liability for ultimate net loss exceed our Limit Of Insurance.


SECTION III — LIMIT OF INSURANCE

1.   The Policy Aggregate Limit shown in Item 4. of the Declarations and the rules below fix the most we will
     indemnify regardless of the number of:

     a.   Insureds;

     b. Claims made or suits brought; or

     c.   Persons or organizations making claims or bringing suits.

2. Subject to 1. above, the Policy Aggregate Limit is the most we will indemnify for each of the following:

     a. With respect to each covered event to which underlying Auto Liability Insurance applies, the sum of

          (1) Ultimate net loss; and
          (2) Any costs we incur when paragraph 2.b.of SECTION II - INVESTIGATION, DEFENSE AND
              SETTLEMENT applies, but only when the controlling underlying policy specifies that the limits are
              reduced by defense expenses;

     b. With respect to each covered event, and all such events in the aggregate, that is included in the
        products-completed operations hazard and to which underlying Auto Liability Insurance does not apply,
        the sum of:




XS0001 09 2013                            Copyright, General Star Management Company, 2013
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                                Page 2 of 8
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 18 of 57

     GeneralStar-

          (1) Ultimate net loss; and
          (2) Any costs we incur when paragraph 2.b. of SECTION II - INVESTIGATION, DEFENSE AND
              SETTLEMENT applies, but only when the controlling underlying policy specifies that the limits are
              reduced by defense expenses; or;

     c.   With respect to each covered event, and all such events in the aggregate, not included in the
          products-completed operations hazard and to which underlying Auto Liability Insurance does not apply,
          the sum of:

          (1) Ultimate net loss; and
          (2) Any costs we incur when paragraph 2.b. of SECTION II - INVESTIGATION, DEFENSE AND
              SETTLEMENT applies, but only when the controlling underlying policy specifies that the limits are
              reduced by defense expenses.

     There shall be no other policy aggregate limits, including but not limited to, per location aggregates, per
     project aggregates or per event aggregates.

3.   If we have paid a Policy Aggregate Limit prior to this policy's termination date or cancellation date, if any,
     this policy's premium is fully earned.

4.   If any underlying insurance has a Policy Period that is different from the Policy Period of this policy, the
     limits of any such underlying insurance will, for the purposes of this policy, be reduced or exhausted only by
     payments made for ultimate net loss to which this policy would apply if such ultimate net loss was subject
     to payment covered under this policy.

5.   The Policy Aggregate Limit applies separately to each consecutive annual period, and to any remaining
     period of less than twelve (12) months, starting with the inception date shown in Item 3. of the Declarations,
     unless the Policy Period is extended after issuance of this policy for an additional period of less than twelve
     (12) months. In that case, the additional period will be deemed part of the last preceding period for purpose
     of determining the Limit Of Insurance.


SECTION IV — EXCESS POLICY CONDITIONS

1.   BANKRUPTCY

     Bankruptcy, insolvency, or receivership of the insured or the insured's estate will not relieve us of our
     obligations under this policy.

2.   CANCELLATION

     a.   The First Named Insured shown in Item 1. of the Declarations may cancel this policy by delivering the
          policy to us or any of our authorized agents, or by sending us advance written notice of cancellation.
          Cancellation will become effective the date of delivery of the policy or written notice to us or upon such
          future date requested by the First Named Insured's written notice.

     b.   We may cancel this policy by mailing or delivering to the First Named Insured written notice of
          cancellation at least:




XS0001 09 2013                            Copyright, General Star Management Company, 2013
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                                Page 3 of 8
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 19 of 57

     GeneralStar-
          (1) Ten (10) days before the effective date of cancellation if we cancel because of nonpayment of
              premium whether payable directly to us or payable to our agents or others under any installment
              payment plan, premium finance plan, extension of credit or other payment plan; or
          (2) Thirty (30) days before the effective date of cancellation if we cancel for any other reason.

     c.   We will mail or deliver our notice to the First Named Insured's last mailing address known to us.

     d.   Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that
          date.

     e.   If this policy is canceled, we will send the First Named Insured any premium refund due. If we cancel,
          the premium refund will be pro rata. If the First Named Insured cancels, the premium refund will be 90%
          of pro rata unless the premium is deemed fully earned pursuant to SECTION III — LIMIT Of INSURANCE,
          paragraph 3. in which case no premium will be refunded. The cancellation will be effective even if we
          have not made or offered any refund of unearned premium.

     f.   If notice is mailed, proof of mailing will be sufficient proof of notice.

3.   CHANGES

     This policy contains all the agreements between you and us concerning the insurance afforded. The First
     Named Insured shown in Item 1. of the Declarations is authorized to make changes in the terms of this
     policy upon our giving written consent. This policy's terms can be amended or waived only by endorsement to
     this policy issued by us.

4.   EXAMINATION OF YOUR BOOKS AND RECORDS

     We may examine and audit your books and records as they relate to this policy at any time during the Policy
     Period set forth in Item 3. of the Declarations and up to three years afterward.

5.   INSURED'S DUTIES IN THE CASE OF AN EVENT, CLAIM OR SUIT

     a.   In the case of an event covered hereunder involving injuries or damages that, without regard to legal
          liability, may result in a claim or suit against the insured, the insured must as soon as practicable provide
          written notice to us. The notice to us shall identify all insureds involved with the event; provide
          reasonably obtainable information with respect to the time, place and circumstances of the event; and
          provide the names and addresses of any injured persons and any witnesses to the event.

     b.   If claim is made or suit is brought against the insured because of an event covered hereunder, the
          insured shall immediately forward to us every demand, notice, summons or other process and complaint
          or other pleading received by the insured or the insured's representative.

     c.   The insured will cooperate with us in the defense of a claim or suit and at our request assist in making
          settlement and in enforcing any right of contribution or indemnity against any person or organization who
          may be liable to the insured for injuries or damages to which insurance is afforded under this policy.

     d.   At our request, the insured shall attend hearings and trials and assist in securing and giving evidence and
          obtaining the attendance of witnesses.




XS0001 09 2013                              Copyright, General Star Management Company, 2013
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                                  Page 4 of 8
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 20 of 57

     GeneralStar-

     e.   The insured shall not, except at such insured's own expense, admit liability, voluntarily make any
          payment or assume any obligation.

6.   LEGAL ACTION AGAINST US

     No person or organization has a right under this policy:

     a.   To join us as a party or otherwise bring us into a suit asking for damages from an insured; or

     b.   To sue us under this policy unless all of its terms have been complied with fully.

     A person or organization may sue us to recover on an agreed settlement or on a final judgment against an
     insured obtained after an actual trial; but we will not be liable for damages that are not payable under the
     terms of this policy or that are in excess of the applicable Limit Of Insurance.

7.   LOSS PAYABLE

     If the amount of ultimate net loss becomes certain through court judgment, agreed settlement, binding
     arbitration or other alternative dispute resolution proceeding entered into with our consent, then: (i) the
     insured may pay the amount of ultimate net loss to the claimant and upon submission of due proof thereof,
     we will indemnify the insured for the part of such payment that is in excess of the total limits of underlying
     insurance and covered by this policy or (H) we will, upon request of the insured, make such payment to the
     claimant on behalf of the insured after the underlying insurers have paid or have been held legally liable to
     pay the full amount of their respective limits of liability as stated in the SCHEDULE OF UNDERLYING
     INSURANCE.

8.   MAINTENANCE OF UNDERLYING INSURANCE

     a.   You must keep the underlying insurance, or any renewals or replacements thereof, in effect during the
          period of this policy. The limits of underlying insurance must be maintained without reduction other than
          by payment of damages, costs or expenses that arise out of events to which this insurance applies.

          Your failure to comply with the foregoing will not invalidate this policy, but in the case of such failure, we
          shall be liable under this policy only to the extent that we would have been liable had you complied with
          these obligations.

     b.   You must notify us in writing immediately of:

          (1) Any cancellation, non-renewal or replacement of any policy of underlying insurance.
          (2) The exhaustion of any underlying insurance aggregate limits.
          (3) Any changes to the terms of any underlying insurance which:
              (a) Change the scope of coverage or limits of insurance; or
              (b) Provide coverage to a Named Insured that was not a Named Insured at the inception of this
                  policy.

              These changes will not apply unless we agree to them in writing as a condition precedent to such
              coverage under this policy. We may adjust the premium from the effective date of such changes.




XS0001 09 2013                             Copyright, General Star Management Company, 2013
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                                 Page 5 of 8
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 21 of 57

     GeneralStar-

     c.      the case of bankruptcy, insolvency, or receivership of any underlying insurer, or your having breached
          this condition by failing to maintain all of the underlying insurance, this policy shall not drop down or
          apply as a replacement of such bankrupt or insolvent insurer or such unavailable insurance. This policy
          will only apply in excess of the total of the limits of underlying insurance as stated in the SCHEDULE
          OF UNDERLYING INSURANCE.

9.   OTHER INSURANCE

     If other valid and collectible insurance with any other insurer is available to the insured covering a loss or
     costs also covered by this policy, other than insurance that is written to specifically be in excess of this policy,
     the insurance afforded by this policy shall be in excess of, and shall not contribute with, such other insurance.

10. PREMIUMS AND AUDIT

     a.   Premium shown in this policy as a deposit premium is an advance premium only. At the close of each
          audit period, we will compute the earned premium for that period. Any additional audit premiums are due
          and payable on notice to the First Named Insured. If the sum of the deposit and audit premiums paid for
          the policy term is greater than the earned premium, we will return the excess to the First Named
          Insured, but not if such audit premium is less than the Minimum Premium shown in Item 5. of the
          Declarations.

     b.   The First Named Insured:

          (1) Must keep records of the information we need for premium computation and send us copies at such
              times as we may request;
          (2) Is responsible for the payment of all premiums; and
          (3) Will be the payee for any return premiums we pay.

11. REPRESENTATIONS

     By accepting this policy, you agree on behalf of yourself and all insureds that:

     a.   The information shown on the Declarations is accurate and complete;

     b.   The information is based upon representations you made to us, including representations in any
          application submitted to us for this insurance;

     c.   We have issued this policy in reliance upon your representations; and

     d.   Except as otherwise provided, this policy is void f you conceal or misrepresent any material facts in your
          application for this policy.

12. TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US

     If the insured has rights to recover all or part of any payment we have made under this policy, those rights are
     transferred to us. The insured must not do anything after loss or the commencement of a claim or suit to
     impair them. At our request, the insured will bring suit or transfer those rights to us and help us enforce them.

     Any recoveries shall be applied first to reimburse any interests (including the insured's) that may have paid
     any amounts in excess of our liability under this policy; then to reimburse us for any payment hereunder; and
     lastly to reimburse such interests (including the insured's) over which this policy is excess.


XS0001 09 2013                            Copyright, General Star Management Company, 2013
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                                Page 6 of 8
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 22 of 57

   GeneralStar-
    When we assist in pursuit of the insured's rights of recovery, reasonable expenses resulting therefrom shall
    be apportioned among all interests in the ratio of their respective recoveries. If there should be no recovery as
    a result of proceedings instituted solely at our request, we shall pay all expenses of such proceedings.

13. TRANSFER OF YOUR RIGHTS AND DUTIES UNDER THIS POLICY

    Your rights and duties under this policy may not be transferred without our written consent


SECTION V - DEFINITIONS

When used in this policy, including endorsements forming a part hereof:

1. Agreed settlement means a settlement and release of liability signed by the insured and the claimant, or by
   their legal representatives, and for which we have provided advance written consent.

2. Controlling Underlying Policy:

    The term controlling underlying policy means the insurance policy or policies designated as such in the
    SCHEDULE OF UNDERLYING INSURANCE. If no policy is so designated, then the highest layer set forth in
    the SCHEDULE OF UNDERLYING INSURANCE for a particular coverage will be deemed the controlling
    underlying policy.

3. Costs:

    The term costs means:

    a. Attorneys' fees and all other litigation expenses not described in items b. through f. below.

    b.   The cost of bonds to release attachments, but only for bond amounts within our applicable Limit Of
         Insurance. We do not have to furnish these bonds.

    c.   All reasonable expenses incurred by the insured at our request to assist us in the investigation or
         defense of any claim or suit.

    d. All costs taxed against the insured in the suit. However, these payments do not include a claimant's
       attorneys' fees or expenses taxed or awarded against the insured.

    e. Pre-judgment interest awarded against the insured on that part of the judgment covered under this policy.
       If we offer to pay the applicable Limit Of Insurance in settlement of a claim or suit, we will not pay any
       pre-judgment interest accrued after the date of such offer.

    f.   All interest accrued on that part of any judgment within the Limit Of Insurance after entry of the judgment
         and before we have indemnified, offered to indemnify or pay, or deposited in court that part of any
         judgment that is within the applicable Limit Of Insurance.

    Costs do not include salaries and expenses of our employees or the insured's employees.

4. Event:

    The term event means an accident, occurrence, offense, act, error or omission, or similar terms, as defined in
    the liability coverage of the controlling underlying policy.


XS0001 09 2013                           Copyright, General Star Management Company, 2013
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                               Page 7 of 8
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 23 of 57

    GeneralStar-

5   First Named Insured:

    The term First Named Insured means the person or organization first named in Item 1. of the Declarations
    of this policy, which person or organization is authorized to act as sole agent on behalf of all insureds with
    respect to giving or receiving notice of cancellation, receiving unearned premium, and agreeing to any
    changes in this policy.

6. Ultimate Net Loss

    The term ultimate net loss:

    a. Means the sum of all damages, after the reduction for salvages and recoveries, which the insured, or any
       insurer providing underlying insurance, or both, shall become legally obligated to pay, whether by
       reason of adjudication, agreed settlement, binding arbitration or other alternative dispute resolution
       proceeding entered into with our consent, because of an event covered by such underlying insurance
       and this policy.

    b. Does not include costs, except when costs are paid by underlying insurance and are included in its
       limits.


7. Underlying Insurance:

    a.   The term underlying insurance:

         (1) Means all of the primary or excess insurance policies, including the controlling underlying policy,
             contributing to the limits stated in the SCHEDULE OF UNDERLYING INSURANCE, including any
             deductible amount(s), insured's participation(s) or self insured retention(s) beneath any such policy,
             and includes any renewals or replacements thereof; and
         (2) Includes any other policy's or policies' limits which are not listed in the SCHEDULE OF
             UNDERLYING INSURANCE, but which provide underlying coverage to those policies that are listed
             in the SCHEDULE OF UNDERLYING INSURANCE. Such policy's or policies' limits are in addition to
             the limits stated in the SCHEDULE OF UNDERLYING INSURANCE.

    b.   The limits of underlying insurance as described in a.(1) and (2) above are deemed to be applicable
         regardless of:

         (1) Any defense that the underlying insurer may assert;
         (2) The insured's failure to comply with any condition in any such policy; or
         (3) The insolvency of the underlying insurer.




XS0001 09 2013                           Copyright, General Star Management Company, 2013
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission
                                                               Page 8 of 8
              Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 24 of 57
                           GENERAL STAR INDEMNITY COMPANY

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               SERVICE OF SUIT CLAUSE

  It is agreed that in the event of the failure of General Star Indemnity Company (the "Insurer") to pay any
  amount claimed to be due hereunder, the Insurer, at the request of the insured, will submit to the
  jurisdiction of any Court of competent jurisdiction within the United States of America and will comply
  with all requirements necessary to give such Court jurisdiction. All matters arising hereunder shall be
  determined in accordance with the law and practice of such Court. However, nothing in this provision
  constitutes a waiver of the Insurer's rights to remove an action to a United States District Court, or to
  seek a transfer of a case to another Court as permitted by the laws of the United States of America or of
  any State in the United States.

  It is further agreed that service of process in such suit may be made upon the Insurer by certified mail,
  return receipt requested, addressed to the Insurer in care of its Corporate Secretary, Attention: Legal
  Department, General Star Indemnity Company, 120 Long Ridge Road, Stamford, CT 06902-1843. In
  any suit instituted under this contract, Insurer will abide by the final decision of such Court or of any
  Appellate Court in the event of an appeal.

  The above-referenced Corporate Secretary, or his designee, is authorized and directed to accept service
  of process on behalf of the Insurer in any such suit or upon the request of the insured to give a written
  undertaking to the insured that it will enter a general appearance upon the Insurer's behalf in the event
  such a suit shall be instituted.

  Further, pursuant to any statute of any state, territory or district of the United States of America, which
  makes provision therefor, the Insurer hereby designates the Superintendent, Commissioner or Director
  of Insurance, or such other insurance department representative, or such other governmental officer,
  such as the Secretary of State, specified for that purpose in the statute, or his successor or successors
  in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit
  or proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of this
  contract of insurance, and hereby designates the Insurer's Corporate Secretary as the person to whom
  the said insurance department representative is authorized to mail such process or a true copy thereof.




IL600 (01/2010)                                         Page 1 of 1
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 25 of 57

     GeneralStar
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                   Endorsement No.       1

       Effective Date of this Endorsement:             03/01/2018                            Policy No.        IXG927683A


           AMENDMENT OF INSURING AGREEMENT - KNOWN INJURY OR DAMAGE

     This endorsement modifies insurance provided under the following:

                                                EXCESS LIABILITY POLICY

The provisions of this endorsement apply only when the underlying insurance is on an other than claims- made
basis.


A.    SECTION I — INSURING AGREEMENT, paragraph 1., COVERAGE — EXCESS LIABILITY is deleted and
      replaced by the following:

      1.    COVERAGE - EXCESS LIABILITY

            a.      We will indemnify the insured for ultimate net loss in excess of the total of the limits of
                    underlying insurance that is covered by both the controlling underlying policy and this
                    policy. We will not indemnify the insured, however, for any such ultimate net loss incurred in
                    connection with any event, claim or suit that is subject to a sublimit in any underlying
                    insurance. Coverage under this policy will not attach until the limits of all underlying
                    insurance have been paid in full and all such applicable limits of the underlying insurance
                    have been exhausted.

             b.     This insurance applies to ultimate net loss because of injury or damage, to which this
                    insurance applies, only if prior to the POLICY PERIOD, no authorized entity knew that the
                    injury or damage had occurred, in whole or in part. If such authorized entity knew, prior to the
                    POLICY PERIOD, that the injury or damage occurred, then any continuation, change or
                    resumption of such injury or damage during or after the POLICY PERIOD will be deemed to
                    have been known prior to the POLICY PERIOD.

            c.      Injury or damage which occurs during the POLICY PERIOD and was not, prior to the POLICY
                    PERIOD, known to have occurred by an authorized entity includes any continuation, change
                    or resumption of that injury or damage after the end of the POLICY PERIOD.

            d.      Injury or damage will be deemed to have been known to have occurred at the earliest time
                    when any authorized entity:

                    Reports all, or any part, of the injury or damage to us or any other insurer;

                    (1)   Receives a written or verbal demand or claim for damages because of the injury or
                          damage; or

                    (2)   Becomes aware by any other means that injury or damage has occurred or has begun to
                          occur.



XS0402 09 2013                    Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 2
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 26 of 57

     Genera/Star-
            e.      The amount we will indemnify for ultimate net loss and pay for costs is limited as described in
                    SECTION III - LIMIT OF INSURANCE.

B.    SECTION V — DEFINITIONS is amended by the addition of the following:

      Authorized entity(ies) means any entity or person that meets any of the following criteria:

      1.    Any entity:

            a.      Listed in Item 1. of the Declarations; or

            b.      Listed as an insured on the Declarations of the underlying insurance and/or treated by the
                    underlying insurance as a Named Insured.

      2.    If the entity as specified in paragraph 1. above is:

            a.      An individual, that individual's spouse is an authorized entity.

            b.      A partnership or joint venture, that partnership or joint venture's members, partners, and their
                    spouses are authorized entities.

            c.      A limited liability company, that limited liability company's members and managers are
                    authorized entities.

            d.      An organization other than a partnership, joint venture or limited liability company, that
                    organizations executive officers and directors are authorized entities.

      3.    Any employee of an entity, as specified in paragraph 1. above, who is authorized by such entity to
            give or receive notice of an event or claim.




      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS0402 09 2013                  © Copyright, General Star Management Company, Stamford, CT 2013                   Page 2 of 2
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 27 of 57

   GeneralStar
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                   Endorsement No.       2

         Effective Date of this Endorsement:           03/01/2018                            Policy No.        IXG927683A


                              EXCLUSION - NUCLEAR ENERGY LIABILITY
This endorsement modifies insurance provided under the following:

                                                EXCESS LIABILITY POLICY

This policy does not apply to damages for which any insured is liable, or loss, costs or expenses, arising out of,
resulting from caused by or contributed to by

NUCLEAR ENERGY LIABILITY
    a. Under any Liability Coverage, to damages:
       (1) With respect to which an insured under the policy is also an insured under a nuclear energy liability
           policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability
           Underwriters, Nuclear Insurance Association of Canada or any of their successors, or would be an
           insured under any such policy but for its termination upon exhaustion of its limit of liability; or
         (2) Resulting from the "hazardous properties" of "nuclear material" and with respect to which (a) any
             person or organization is required to maintain financial protection pursuant to the Atomic Energy Act of
             1954, or any law amendatory thereof, or (b) the insured is, or had this policy not been issued would be,
             entitled to indemnity from the United States of America, or any agency thereof, under any agreement
             entered into by the United States of America, or any agency thereof, with any person or organization.
    b. Under any Liability Coverage, to damages resulting from "hazardous properties" of "nuclear material", if:
       (1) The "nuclear material" (a) is at any "nuclear facility" owned by, or operated by or on behalf of, an
           insured or (b) has been discharged or dispersed therefrom;
       (2) The "nuclear material" is contained in "spent fuel" or "waste" at any time possessed, handled, used,
           processed, stored, transported or disposed of, by or on behalf of an insured; or
         (3) The damages arises out of the furnishing by an insured of services, materials, parts or equipment in
             connection with the planning, construction, maintenance, operation or use of any "nuclear facility", but
             if such facility is located within the United States of America, its territories or possessions or Canada,
             this Exclusion (3) applies only to property damage to such "nuclear facility" and any property thereat.
    c.    As used in this endorsement:
          "Hazardous properties" includes radioactive, toxic or explosive properties.
          "Nuclear material" means "source material", "special nuclear material" or "by-product material".
          "Source material", "special nuclear material", and "by-product material" have the meanings given them in
          the Atomic Energy Act of 1954 or in any law amendatory thereof
          "Spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed
          to radiation in a "nuclear reactor".




XS2100 09 2013                    Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 2
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 28 of 57

   Genera/Star-

        'Waste" means any waste material (a) containing "by-product material" other than the tailings or wastes
        produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its
        "source material" content, and (b) resulting from the operation by any person or organization of any
        "nuclear facility" included under the first two paragraphs of the definition of "nuclear facility".
        "Nuclear facility" means:
            (a) Any "nuclear reactor";
            (b) Any equipment or device designed or used for (1) separating the isotopes of uranium or
                plutonium, (2) processing or utilizing "spent fuel", or (3) handling, processing or packaging
                "waste";
            (c) Any equipment or device used for the processing, fabricating or alloying of "special nuclear
                material" if at any time the total amount of such material in the custody of the "insured" at the
                premises where such equipment or device is located consists of or contains more than 25 grams
                of plutonium or uranium 233 or any combination thereof, or more than 250 grams of uranium 235;
            (d) Any structure, basin, excavation, premises or place prepared or used for the storage or disposal
                of "waste";
         and includes the site on which any of the foregoing is located, all operations conducted on such site and
         all premises used for such operations.
         "Nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-supporting
         chain reaction or to contain a critical mass of fissionable material.
         Damages includes all forms of radioactive contamination of property.




      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2100 09 2013                 © Copyright, General Star Management Company, Stamford, CT 2013                   Page 2 of 2
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 29 of 57

   GeneralStar
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                 Endorsement No.       3

      Effective Date of this Endorsement:            03/01/2018                            Policy No.        IXG927683A


                                         EXCLUSION - CROSS SUITS
This endorsement modifies insurance provided under the following:

                                              EXCESS LIABILITY POLICY

This policy does not apply to any claim for injury or damages actually or allegedly caused by a Named Insured
covered by this policy, when the party sustaining the actual or alleged injury or damage is any other Named
Insured covered under this policy.




      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2102 12 2013                  Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 30 of 57

   GeneralStar
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                  Endorsement No.       4

         Effective Date of this Endorsement:          03/01/2018                            Policy No.        IXG927683A


                                          EXCLUSION - BISPHENOL A
This endorsement modifies insurance provided under the following:

                                               EXCESS LIABILITY POLICY

    This policy does not apply to;

    1.        Any damages for which any insured is legally liable, or loss, costs or expenses, actually or allegedly
              arising out of, resulting from, caused by or contributed to by bisphenol A or exposure to bisphenol A
              or the use of bisphenol A;

    2.        Any damages or any loss, costs or expense arising out of any: (i) claim or suit by or on behalf of any
              governmental authority or any other alleged responsible party because of, or (H) request, demand,
              order or statutory or regulatory requirement that any insured or any other person or entity should be,
              or should be responsible for:
              a.    Assessing the presence, absence, or amount or effects of bisphenol A;
              b.    Identifying, sampling or testing for, detecting, monitoring, cleaning up, removing, containing,
                    treating, detoxifying, neutralizing, abating, disposing of or mitigating bisphenol A or
              c.    Responding to bisphenol A in any way other than as described in 2.a. and b. above;

    3.        Any supervision, instructions, recommendations, warnings or advice given or which should have been
              given in connection with any of the subsections above; or

    4.        Any obligation to share damages with or repay someone else who must pay damages as described in
              any of the subsections above.




         ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2105 09 2013                   Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 1
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 31 of 57

     GeneralStar
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                 Endorsement No.       5

      Effective Date of this Endorsement:            03/01/2018                            Policy No.        IXG927683A


                                                EXCLUSION - SILICA
This endorsement modifies insurance provided under the following:

                                              EXCESS LIABILITY POLICY



This policy does not apply to damages for which the insured is legally liable, or loss, costs or expenses, arising
out of, resulting from, caused by or contributed to by:

1.    Silica, silica in combination with other particulate suspension(s) or dust(s) or particulate suspensions(s) or
      dust(s) other than silica;

2.    Any (i) claim or "suit" by or on behalf of any governmental authority or any other alleged responsible party
      because of, or (H) request, demand, order or statutory or regulatory requirement that any insured or any
      other person or entity should be, or should be responsible for:

      a.    Assessing the presence, absence, amount or effects of silica, dust(s) or particulate suspension(s);
      b.    Identifying, sampling, testing for, detecting, monitoring, cleaning up, removing, containing, treating,
            detoxifying, neutralizing, abating, disposing of or mitigating silica, dust(s) or particulate suspension(s);
            or
      c.    Responding to silica, dust(s) or particulate suspension(s) in any way other than as described in 2. a.
            and b. above;

3.    Any supervision, instruction, recommendation, warning or advice given or which should have been given in
      connection with any of the subsections above; or

4.    Any obligation to share damages, loss, costs or expenses with or repay someone else in connection with
      any of the subsections above.

This exclusion does not apply to damages resulting from drugs, supplements, herbal products or foods containing
silica intended for human or animal consumption.




      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2110 09 2013                  Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 32 of 57

   GeneralStar
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                 Endorsement No.       6

      Effective Date of this Endorsement:            03/01/2018                            Policy No.        IXG927683A


                                     EXCLUSION - TOTAL ASBESTOS

This endorsement modifies insurance provided under the following:


                                              EXCESS LIABILITY POLICY

      This policy does not apply to:

      1.    Any damages for which the insured is legally liable, or loss, costs or expenses, arising out of,
            resulting from, caused by or contributed to by asbestos, exposure to asbestos or the use of asbestos;

      2.    Any damages or any loss, costs or expense arising out of any (i) claim or suit by or on behalf of any
            governmental authority or any other alleged responsible party because of, or (H) request, demand,
            order or statutory or regulatory requirement that any insured or any other person or entity should be,
            or should be responsible for:
            a.    Assessing the presence, absence or amount or effects of asbestos;
            b.    Identifying, sampling or testing for, detecting, monitoring, cleaning up, removing, containing,
                  treating, detoxifying, neutralizing, abating, disposing of or mitigating asbestos; or
            c.    Responding to asbestos in any way other than as described in 2.a. and b. above;

      3.    Any supervision, instructions, recommendations, warnings or advice given or which should have been
            given in connection with any of the subsections above; or

      4.    Any obligation to share damages with or repay someone else in connection with any of the
            subsections above.




      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2112 09 2013                  Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 33 of 57

     GeneralStar
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                 Endorsement No.       7

      Effective Date of this Endorsement:            03/01/2018                            Policy No.        IXG927683A


                                                EXCLUSION - LEAD

This endorsement modifies insurance provided under the following:


                                              EXCESS LIABILITY POLICY


This policy does not apply to:

      Any damages for which the insured is legally liable, or loss, costs or expenses, arising out of, resulting
      from, caused by or contributed to by arising out of, resulting from, caused by or contributed to by the toxic or
      pathological properties of lead, lead compounds or lead contained in any materials;

2.    Any (i) claim or suit by or on behalf of any governmental authority or any other alleged responsible party
      because of, or (H) request, demand, order or statutory or regulatory requirement that any insured or any
      other person or entity should be, or should be responsible for:
      a.    Assessing the presence, absence or amount or effects of lead, lead compounds or lead contained in
            any materials;
      b.    Identifying, sampling or testing for, detecting, monitoring, cleaning up, removing, containing, treating,
            detoxifying, neutralizing, abating, disposing of or mitigating lead, lead compounds or lead contained in
            any materials; or
      c.    Responding to lead, lead compounds or lead contained in any materials in any way other than as
            described in 2.a. and b. above;

3.    Any supervision, instructions, recommendations, warnings or advice given or which should have been given
      in connection with any of the subsections above; or

4.    Any obligation to share damages, loss, costs or expenses with or repay someone else in connection with
      any of the subsections above.




      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2113 09 2013                  Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 34 of 57

     GeneralStar
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                 Endorsement No.       8

      Effective Date of this Endorsement:            03/01/2018                            Policy No.        IXG927683A


                           EXCLUSION - FUNGUS, BACTERIA OR SPORE
This endorsement modifies insurance provided under the following:


                                              EXCESS LIABILITY POLICY


This policy does not apply to damages for which the insured is legally liable, or loss, costs or expenses, arising
out of, resulting from, caused by or contributed to by:

1.    Any fungus(i), bacteria or spore(s);

2.    Any substance, vapor, gas, scent or byproducts produced by or arising out of any fungus(i), bacteria or
      spore(s);

3.    Any material, product, building component, building or structure that contains, harbors, nurtures or acts as a
      medium for any fungus(i), bacteria or spore(s);

4.    Any testing for, monitoring, abatement, mitigation, removal, remediation or disposal of fungus(i), bacteria or
      spore(s);

5.    Any supervision, instructions, recommendations, warnings or advice given or which should have been given
      in connection with the above; or

6.    Any obligation to share damages with or repay anyone else who must pay damages in connection with
      parts 1., 2., 3., 4., or 5. above.

The above applies regardless of any other cause, event, material, product or building component that contributed
concurrently or in any sequence to such damages for which the insured is legally liable, loss, costs or expenses.

This exclusion does not apply to and fungus(i) or bacteria that are, are on, or are contained in, a good or product
intended for human consumption.

For the purpose of this exclusion, the following definitions are added:

a.    Fungus(i) includes, but is not limited to, any form or type of mildew, mold, mushroom, rust, smuts, or yeast,
      including any allergens, irritants, mycotoxins, or scents, byproducts, microbial volatile organic compounds
      produced by or associated therewith.

b.    Spore(s) means any reproductive body produced by or arising out of any fungus(i).



      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.



XS2114 09 2013                  Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 35 of 57

   GeneralStar
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                  Endorsement No.       9

         Effective Date of this Endorsement:          03/01/2018                            Policy No.        IXG927683A


                        EXCLUSION - EMPLOYMENT RELATED PRACTICES
This endorsement modifies insurance provided under the following:


                                               EXCESS LIABILITY POLICY


This policy does not apply to damages to a person for which any insured is legally liable, or loss, costs or
expenses, arising out of, resulting from, caused by or contributed to by:

    1.        Refusal to employ that person;

    2.        Termination of that person's employment;

    3.        Employment-related practices, policies, acts or omissions, such as coercion, demotion, evaluation,
              reassignment, discipline, defamation, harassment, humiliation, discrimination, malicious prosecution
              directed at that person; or

    4.        The spouse, child, parent, brother or sister of that person as a consequence of injury or damage to
              that person at whom any of the employment-related practices described in Paragraphs 1., 2. or 3.
              above is directed.

    This exclusion applies:
    a.      Whether the injury-causing event described in Paragraphs 1., 2. or 3. above occurs before
            employment, during employment or after employment of that person;
    b.      Whether the insured may be liable as an employer or in any other capacity; and
    c.      To any obligation to share damages with or repay someone else who must pay damages because of
            the injury or damage.




         ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2115 09 2013                   Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 1
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
               Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 36 of 57

   GeneralStar
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                  Endorsement No.       10

      Effective Date of this Endorsement:             03/01/2018                            Policy No.        IXG927683A


                           EXCLUSION - CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

                                               EXCESS LIABILITY POLICY

Any endorsement addressing acts of terrorism (however defined) in any controlling underlying policy does not
apply to this excess insurance. The following provisions addressing acts of terrorism apply with respect to this
excess insurance:

A. The following exclusion is added:

    This insurance does not apply to:

    TERRORISM
    "Any injury or damage arising, directly or indirectly, out of a "certified act of terrorism".

B. The following definitions are added:

    1. For the purposes of this endorsement, "any injury or damage" means any injury or damage covered under
       any Coverage Part to which this endorsement is applicable, and includes but is not limited to "bodily
       injury", "property damage", "personal and advertising injury", "injury" or "environmental damage" as may
       be defined in any applicable Coverage Part.
    2. "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance
       with the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to such
       Act. The criteria contained in the Terrorism Risk Insurance Act for a "certified act of terrorism" include the
       following:
       a. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
            insurance subject to the Terrorism Risk Insurance Act; and
       b. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
            committed by an individual or individuals as part of an effort to coerce the civilian population of the
            United States or to influence the policy or affect the conduct of the United States Government by
            coercion.
C. The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion,
    do not serve to create coverage for "any injury or damage" that is otherwise excluded under this Coverage
   Part.



      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2116 01 15                     Copyright, General Star Management Company, Stamford, CT 2015                       Page 1 of 1
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 37 of 57

   GeneralStar
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                   Endorsement No.       11

         Effective Date of this Endorsement:           03/01/2018                            Policy No.        IXG927683A


                             EXCLUSION - CARE, CUSTODY OR CONTROL
This endorsement modifies insurance provided under the following:

                                                EXCESS LIABILITY POLICY

This policy does not apply to any damages for which any insured is legally liable, or loss, costs or expenses,
arising out of, resulting from, caused by or contributed to by, or aggravated by property damage to:

    1.    Property you own, rent, or occupy, including any costs or expenses incurred by you, or any other person,
          organization or entity, for repair, replacement, enhancement, restoration or maintenance of such property
          for any reason, including prevention of injury to a person or damage to another's property;

    2.    Premises you sell, give away or abandon, if the property damage arises out of any part of those
          premises;

    3.    Property loaned to you;

    4.    Property in the care, custody or control of the insured;

    5.    That particular part of property on which you or any contractors or subcontractors working directly or
          indirectly on your behalf are performing operations, if the property damage arises out of those
          operations; or

    6.    That particular part of any property that must be restored, repaired or replaced because work or
          operations performed by you or on your behalf was incorrectly performed on it.

As used in this endorsement:

Property damage means:

    1.    Physical injury to tangible property, including all resulting loss of use of that property. All such loss of use
          shall be deemed to occur at the time of the physical injury that caused it;

    2.    Loss of use of tangible property that is not physically injured. All such loss of use shall be deemed to
          occur at the time of the event that caused it; or

    3.    Any other damage to property for which coverage is afforded by the underlying insurance.




         ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2125 09 2013                    Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 1
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 38 of 57

   GeneralStar
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                  Endorsement No.      12

      Effective Date of this Endorsement:            03/01/2018                             Policy No.       IXG927683A



      EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
    INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY INJURY
                                EXCEPTION


This endorsement modifies insurance provided under the following:

                                               EXCESS LIABILITY POLICY


A. This policy is amended by the addition of the following exclusion:
    This insurance does not apply to:
        Injury or damage, loss, costs and expenses caused by an event arising, directly or indirectly, out of,
        resulting from, caused by or contributed to by:
        1. Any access to or disclosure of any person's or organization's confidential or personal information,
           including patents, trade secrets, processing methods, customer lists, financial information, credit card
           information, health information or any other type of nonpublic information; or
        2.   The loss of, loss of use of, damage to, corruption of, inability to access, or inability to manipulate
             electronic data.
        This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses,
        forensic expenses, public relations expenses or any other loss, costs or expenses incurred by any
        insured or others arising out of that which is described in Paragraph 1. or 2. above.
        However, unless Paragraph 1. above applies, this exclusion does not apply to damages because of
        bodily injury. Bodily injury, as used in this exclusion, means bodily injury, sickness or disease
        sustained by a person, including death resulting from any of these at any time.
        As used in this exclusion, electronic data means information, facts or programs stored as or on, created
        or used on, or transmitted to or from computer software, including systems and applications software,
        hard or floppy disks, CD-ROMs, tapes, drives, cells, data processing devices or any other media which
        are used with electronically controlled equipment.




      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2212 04 2016                  © Copyright, General Star Management Company, Stamford, CT 2016                     Page 1 of 1
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 39 of 57

   GeneralStar
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                   Endorsement No.       13

         Effective Date of this Endorsement:           03/01/2018                            Policy No.        IXG927683A


                  SPECIAL HAZARDS AND FLUIDS LIMITATION ENDORSEMENT

This endorsement modifies insurance provided under the following:

                                                EXCESS LIABILITY POLICY


This policy does not apply to ultimate net loss or costs from any event arising out of, contributed by or relating
to any Special Hazard described in this endorsement and resulting from the ownership, maintenance or use of
any auto.

Special Hazards:

A. Radiation Hazard
B. Underground Hazard
C. Drilling Fluids Unloading Hazard

However, this exclusion does not apply to an event arising out of the unloading of drilling fluids from an auto
covered by this policy and covered by the controlling underlying insurance for the total limits of the underlying
insurance, if the unloading of drilling fluids resulted directly from any of the following:

    1.    Heat, smoke or fumes from a hostile fire;
    2.    Upset or overturn of such auto;
    3.    A collision between such auto being used in your business and another object; or
    4.    A short term drilling fluid event, provided that coverage under this item 4:
          a. Will be available to bodily injury or property damage, but not damage to real property or to a body of
              water or to any other natural resource; and
          b. Will not be available unless written notice of the short term drilling fluid event is given to us or the
              controlling underlying insurance company as soon as practicable, but no more than thirty (30)
              days after the shipment of the drilling fluids was entrusted to your care.

If any other limit, such as a sublimit, is specified in the underlying insurance, then paragraphs 1. and 2. above
will not apply unless that limit is specified in the SCHEDULE OF UNDERLYING INSURANCE.


DEFINITIONS

Additional definitions as used in this endorsement:

Drilling Fluids means liquids which are used in or result from oil or gas drilling, extraction or recovery operations,
regardless if the liquids contain gases, chemicals, solids, additives or proppants. Such liquids include, but are not
limited to, flowback water, brine water, hydraulic fracturing fluids, lubricants or slippery water. Drinking quality
water does not fall within this definition.




XS0409 09 2013                    Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 2
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 40 of 57

   Genera/Star-

Drilling Fluids Unloading Hazard means the unloading of drilling fluids from any auto, mobile equipment,
machinery or equipment, whether unloading is the result of movement of property by a mechanical device, an
accident, a spill or otherwise.

Hostile Fire means a fire which becomes uncontrollable or breaks out from where it was intended to be.

Radiation Hazard means the existence of, threats from or contamination by radioactive elements or substances
including, but not limited to, naturally occurring radioactive materials (NORM) in flowback water.

Short Term Drilling Fluid Event means a spill from where drilling fluids were intended to be if the spill was
caused, in whole or in part, by or on behalf of an Insured during the unloading from an auto covered by this policy
being used in your business. Such spill must:

    1. Begin during the policy period;
    2. Begin at an identified time and place;
    3. End, in its entirety, at an identified time within forty eight (48) hours of the beginning of the spill.
    4. Not be a repeat or resumption of a previous spill of the same drilling fluids from essentially the same
       source within twelve (12) months of a previous spill;
    5. Occur away from any property that is owned, operated or supervised by or entrusted to an Insured or is in
       the care, custody or control by or on behalf of an Insured;
    6. Not originate from an underground hazard; and
    7. Not be the result of a hostile fire, upset or overturn of an auto covered by this policy or collision directly
       involving such auto.

    The spill need not be continuous. However, if the spill is not continuous, then all discharges, dispersals,
    releases or escapes of the same drilling fluids from essentially the same source, considered together, must
    satisfy Provisions 1. through 7. of this definition to be considered a short term drilling fluid event.

Spill means a discharge, dispersal, release or escape of drilling fluids.

Underground Hazard means any subsurface solid, liquid or gas, below-grade structure or geological formation
that is beneath the surface of the earth or the surface of a manmade or natural body of water. Such hazard
includes, but is not limited to, crude oil, gas, groundwater, brine water, silica, soils, minerals, natural resources,
chemicals, additives, manmade substances, machinery, equipment, pipes, casings, pumps, valves, tools, bits or
any other drilling equipment, containers, lagoons, retention ponds, seismic equipment or earth movement.




         ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS0409 09 2013                 © Copyright, General Star Management Company, Stamford, CT 2013                   Page 2 of 2
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 41 of 57

      GeneralStar
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                 Endorsement No.       14

       Effective Date of this Endorsement:           03/01/2018                            Policy No.        IXG927683A


                                     EXCLUSION - TOTAL POLLUTION

This endorsement modifies insurance provided under the following:

                                              EXCESS LIABILITY POLICY

1.    This policy does not apply to any damages for which the insured is legally liable, or loss, costs or expenses
      arising out of, resulting from, caused by or contributed to by:

      a.    The actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape of
            pollutants at any time.
       b.   Any loss, costs or expense arising out of any:
            (1) Request, demand, or order that any insured or others test for, monitor, clean up, remove,
                  contain, treat, detoxify or neutralize, or in any way respond to, or assess the effects of
                  pollutants; or
            (2) Claim or suit by or on behalf of a governmental authority or others for damages because of
                  testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing,
                  or in any way responding to, or assessing the effects of pollutants.

      Any actual or alleged: breach of duty, negligent act, error or omission, of any insured or of any person for
      whose acts any insured is legally liable which results in damages, loss, costs or expense as described in a.
      or b. above.

2.    This policy does not apply to any damages for which the insured is legally liable, loss, costs or expenses
      arising out of, resulting from, caused by or contributed to by pollutants regardless of whether the
      underlying insurance affords coverage for such damages, loss, costs or expenses.

Pollutants means:

(a)   Any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids,
      alkalis, chemicals and waste. Waste includes material to be recycled, reconditioned or reclaimed; and
(b)   Any other substance defined as, treated as or considered to be pollutants by the underlying insurance.


       ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2111 09 2013                  Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 42 of 57

   GeneralStar
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                 Endorsement No.       15

      Effective Date of this Endorsement:            03/01/2018                            Policy No.        IXG927683A


          EXCLUSION - UNINSURED OR UNDERINSURED MOTORIST COVERAGE

This endorsement modifies insurance provided under the following:


                                              EXCESS LIABILITY POLICY


This policy does not apply to any loss, costs or expense payable under or resulting from any liability imposed on
the insured or the insured's insurer, under any uninsured or underinsured motorist coverage.




      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2119 09 2013                  Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 43 of 57

   GeneralStar
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                  Endorsement No.       16

      Effective Date of this Endorsement:             03/01/2018                            Policy No.        IXG927683A


                      EXCLUSION - DESIGNATED ENTITIES-ALL HAZARDS

This endorsement modifies insurance provided under the following:


                                               EXCESS LIABILITY POLICY


                                                          SCHEDULE

Designated Entity(ies):

  1. TD LOGISTICS INC.


This policy does not apply to damages for which the insured is legally liable, or loss, costs or expenses, arising
out of, resulting from, caused by or contributed to by any entity(ies) designated in the SCHEDULE above. The
entity scheduled above is not an insured with respect to this policy.



      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2143 09 2013                   Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 1
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 44 of 57


   GeneralStar
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                           Endorsement No.        17

      Effective Date of this Endorsement:           03/01/2018                             Policy No.       IXG927683A



 EXCLUSION - TRANSPORTATION BROKER OR FREIGHT FORWARDER OPERATIONS
This endorsement modifies insurance provided under the following:


                                              EXCESS LIABILITY POLICY


This policy does not apply to any ultimate net loss, or loss, costs or expenses arising, directly or indirectly, out
of, resulting from, caused by or contributed to by transportation broker or freight forwarder operations conducted
by any insured or conducted by anyone on behalf of the insured and whether such operations are conducted for
the insured or for others.




      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2215 10 2016                 © Copyright, General Star Management Company, Stamford, CT 2016                     Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 45 of 57

     GeneralStar
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                 Endorsement No.       18

      Effective Date of this Endorsement:            03/01/2018                            Policy No.        IXG927683A


                            EXCESS CLAIMS-MADE INSURANCE-
                 EVENT THAT TAKES PLACE ON OR AFTER RETROACTIVE DATE


This endorsement modifies insurance provided under the following:


                                              EXCESS LIABILITY POLICY

IF ANY CONTROLLING UNDERLYING POLICY IS WRITTEN ON A CLAIMS-MADE BASIS, THE FOLLOWING
APPLIES TO THE INSURANCE PROVIDED BY THIS POLICY WHICH IS EXCESS OVER THAT UNDERLYING
INSURANCE. CAREFULLY REVIEW THE CLAIMS-MADE UNDERLYING INSURANCE AND THIS POLICY TO
SEE HOW COVERAGE APPLIES.


A.    SECTION I - INSURING AGREEMENT, paragraph 1. COVERAGE - EXCESS LIABILITY replaced by the
      following:

      1.    COVERAGE - EXCESS LIABILITY

            We will indemnify the insured for ultimate net loss in excess of the total of the limits of underlying
            insurance that is covered by both the controlling underlying policy and this policy. We will not
            indemnify the insured, however, for any such ultimate net loss incurred in connection with any
            event, claim or suit that is subject to a sublimit in any underlying insurance. Coverage under this
            policy will not attach until the limits of all underlying insurance have been paid in full and all such
            applicable limits of the underlying insurance have been exhausted.

            If the controlling underlying policy requires, for a particular claim, that the event occur on or after
            the Retroactive Date shown in the Declarations of that insurance in order for that coverage to apply,
            then this policy will only apply to that event which occurs on or after the Retroactive Date shown in
            the SCHEDULE of this endorsement but before the end of the POLICY PERIOD of this policy.

            However, as respects claims-made underlying insurance, this policy will only apply to ultimate net
            loss in excess of the claims-made underlying insurance scheduled on this endorsement, provided
            that:
            a.    A claim is first made against any insured during the POLICY PERIOD of this policy or any
                  extended reporting period provided under this policy;
            b.    Should any applicable claims made underlying insurance require that a claim be reported to
                  an underlying insurer in order to effect coverage, such claim must also be reported to us within
                  the same reporting requirements as are required under such claims made underlying
                  insurance;
            c.    A claim is a result of an event that takes place on or after the RETROACTIVE DATE shown
                  below.




XS2700 12 2013                  Copyright, General Star Management Company, Stamford, CT 2013                       Page 1 of 3
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 46 of 57

     Genera/Star-

            The amount we will indemnify for ultimate net loss and pay costs is limited as described in
            SECTION III - LIMIT OF INSURANCE.

B.    The following section is added to this policy and applies only to claims-made coverage under this policy and
      provided under this endorsement:

      Extended Reporting Period

      If the claims-made underlying insurance scheduled on this endorsement has provided an extended
      reporting period, we will issue an endorsement providing an extended reporting period subject to the
      following conditions:

      1.    Our extended reporting period will be for the lesser of:
            a.   Three (3) years; or
            b.   The same duration as the extended reporting period of such claims-made underlying
                 insurance.

      2.    The First Named Insured must make a written request to us for an extended reporting period within
            sixty (60) days after the end of the POLICY PERIOD shown in the Declarations of this policy or the
            cancellation date of this policy, whichever is first.

      3.    Our extended reporting period will not take effect unless the additional premium determined by us is
            paid when due and an extended reporting period is purchased on the claims-made underlying
            insurance. The premium for the extended reporting period will be fully earned when the extended
            reporting period takes effect.

      4.    Our extended reporting period will only apply to an event to which this policy applies and which
            occurred:
            a.    On or after the RETROACTIVE DATE as shown below; but
            b.    Before the end of the POLICY PERIOD of this policy or the cancellation date, whichever comes
                  first.

      5.    Our extended reporting period will not reinstate or increase the Policy Aggregate Limit except to the
            extent provided for in the extended reporting period endorsement we issue.

      6.    A claim first made during our extended reporting period will be deemed to have been made on the
            last day of the policy period of this policy or the cancellation date, whichever is first.

      7.    a.      Subject to item 4 above, this policy's extended reporting period will only apply to those
                    claims which are covered by the claims-made underlying insurance policy's extended
                    reporting period; and
            b.      If the underlying insurance requires that a claim be reported to such underlying insurer in
                    order to effect coverage, then our policy's extended reporting period will also incorporate those
                    same claims reporting requirements.

C.    The SCHEDULE OF UNDERLYING INSURANCE is amended to include the following:




XS2700 12 2013                  © Copyright, General Star Management Company, Stamford, CT 2013                   Page 2 of 3
                          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 47 of 57

     Genera/Star-

SCHEDULE OF UNDERLYING INSURANCE

The selected CONTROLLING UNDERLYING POLICY is indicated below by an "X"

A.       X       INSURANCE COMPANY:            Harleysville Worcester Insurance Company

                           COVERAGE:           Employee Benefits Liability (Claims Made)

                               LIMIT(S):       $1,000,000 each claim/
                                               $2,000,000 aggregate
                   RETROACTIVE DATE:           08/14/2014


     (If none, state None; if blank, the RETROACTIVE DATE will be the effective date of this endorsement.)




      ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS OF THIS POLICY REMAIN UNCHANGED.




XS2700 12 2013                 © Copyright, General Star Management Company, Stamford, CT 2013                   Page 3 of 3
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
              Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 48 of 57
                         GENERAL STAR INDEMNITY COMPANY
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       GENERAL CHANGE ENDORSEMENT
This endorsement modifies insurance provided under the following:

                                            EXCESS LIABILITY POLICY

In consideration of the premium charged, it is agreed that ITEM 1 - NAMED INSURED shown
on the Declarations Page, is completed to add the following:

PARSONS TRANS, INC.
NASHVILLE LLC
PERFORMANCE TRUCK & TRAILER REPAIR CO.




This endorsement # 19, effective 03/01/2018 forms a part of Policy No. IXG927683A
issued to PERFORMANCE TRANS, INC. SEE FF001
by GENERAL STAR INDEMNITY COMPANY



03/06/2018                    Stamford, Connecticut
Issue Date                    Issued At                                      Authorized Signature

                          Includes copyrighted material of Insurance Services Office, Inc, with its permission
                                           Copyright, Insurance Services Office, Inc 1998
 FF001 (07/1998)                                                Page 1 of 1
                   Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 49 of 57




                             GENERAL STAR INDEMNITY COMPANY

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                      SIGNATURE PAGE




  IN WITNESS WHEREOF The GENERAL STAR INDEMNITY COMPANY has caused this Policy to be signed by
  its President and Secretary at Stamford, Connecticut.



                                                     GENERAL STAR INDEMNITY COMPANY




            acc I                                        AL6c)9—_
                      Secretary                                     President




SGN 90 0001 0710
Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 50 of 57




       EXHIBIT B
(Page 1   of   4)


                              Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 51 of 57



                    Britte 0. Konopka, CPCU
                    Vice President                                                                  Genera/Star

                    Via Email & regular mail:
                    wrose@mel ic klaw_ corn

                    April 8, 2019

                    Mr_ William P_ Rose
                    Melick & Porter
                    One Liberty Square
                    Boston, MA 02109

                    Re: Insured: Performance Trans, Inc_
                        D/L: 2/19/19
                        Claim: 610048302


                    Dear Mr_ Rose:

                    General Star Management Company, on behalf of General Star Indemnity Company,
                    acknowledges receipt of your letter of April 5, 2019 in connection with your representation of
                    Insurance Marketing Agencies, Inc_ and its insurer, Utica Mutual Insurance Company_ We
                    understand that they are seeking reconsideration of coverage under General Star Indemnity
                    Company's excess policy, IXG9276g3A, for damages related to a 2/19/19 single vehicle
                    collision, involving a rollover with resultant gasoline spill on Route 116 in North Salem, New
                    York.

                    As stated in our coverage position letter of March 14, 2019, General Star's policy is subject to
                    Endorsement # l4, Exclusion — Total Pollution_ At your request, we have reviewed Endorsement
                    #13, Special Hazards and Fluids Limitation Endorsement_ We regretfully advise that this
                    endorsement does not extend coverage for the 7.119119 vehicular accident. The circumstances of
                    this accident do not meet the definition of"Drilling Fluids Unloading Hazard" or "drilling
                    fluids" as defined by the policy_

                    Because other reasons may exist for which there is no potential for coverage under the Policy,
                    the reasons set forth in this letter for General Star's denial of coverage are not intended to be
                    exclusive and are based only on information available to General Star at the present time_

                    General Star reserves the right to rely upon any additional reasons to deny coverage, as
                    appropriate, in light of any new information provided to General Star. General Star also
                    specifically reserves the right to conduct an additional investigation or analysis of the claim if it
                    receives information which was not previously provided_ Accordingly, no acts by any of General
                    Star's agents, attorneys, or employees are to be construed as a waiver or operate as an estoppel
                    with respect to any of General Star's rights under the Policy_ In addition, no conduct of General

                                      General Star Management Company 1120 Long Ridge Road, Stamford, CT 06902
                                                             Phone 203 323 59111, fax 203 3 25 6744
                                                  Brilla .K nnopka@generalstar          ww_genera] star_oom


                                                           A Berkshire Hathaway Company
(Page 2   of   4)


                                 Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 52 of 57



                    Paget of 2

                    Star or its employees, agents or attorneys is to be construed as a waiver or surrender of any term,
                    condition, limitation, exclusion, or other provision of the Policy. Finally, General Star
                    specifically reserves the right to resolve any coverage dispute or contract issue, if necessary, by
                    filing an action for declaratory relief.

                    If you have any questions or comments concerning General Star's position, or if you have any
                    information that would suggest that anything set forth in this letter is inaccurate, incorrect, or
                    incomplete, please advise me immediately_ General Star will consider any additional information
                    you provide to ensure that Performance Trans Inc. is provided all benefits to which it is entitled,
                    if any, under the Policy.

                    Ve    truly yo s,


                     ritta 0_ Koriopka, CPCU
                    203-328-5981
                    GENERAL STAR MANAGEMENT

                    Cc:

                    Kristen Gabor
                    Insurance Marketing Agencies, Inc.
                    k.lg@irnaage ncy.com

                    Zac Taylor
                    zac@perforrnancetransinc_com

                    Bill Zidelis — MapIre
                    Szidelis@mapfreusa_coni
                    File: RJMY75
Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 53 of 57




      EXHIBIT C
         Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 54 of 57

                                                             Cara Tseng Duffield
Wiley                                                        202.719.7407
                                                             cduffield@wileyrein.com
 Hem      LLP




May 23, 2019

VIA EMAIL

Erin K. Higgins
Conn Kavanaugh LLP
One Federal Street, 15th Floor
Boston, MA 02110
ehiggins@connkavanaugh.com

 Re:      Insured:       Performance Trans, Inc.
          Policy No.:    IXG927683B (the “Policy”)
          Claim No.:     G10048302
          Claim:         Date of Loss 2/19/19

Dear Ms. Higgins:

We represent General Star Indemnity Company (“General Star”) in the above‐referenced
matter. Please direct future correspondence on this matter intended for General Star to me
with a copy to Britta Konopka at General Star. On behalf of General Star, we write in response
to your May 9, 2019 letter on behalf of Utica Mutual Insurance Company (“Utica”). After
reviewing the information and arguments provided in Utica’s May 9 letter, General Star
respectfully reaffirms its March 14, 2019 denial of coverage based on the pollution exclusion in
the Policy.

As set forth in General Star’s and Utica’s prior correspondence, on February 19, 2019, a
Performance Trans, Inc. (“PTI”) truck overturned in or around North Salem, New York, spilling
fuel into the road and a nearby water reservoir. PTI is seeking costs to clean up the spill. We
understand that the underlying insurer (Commerce Insurance Company) has paid the limits of
its $1 million auto liability policy.

General Star received notice of the accident on or about March 13, 2019. On March 14,
General Star denied coverage based on the pollution exclusion contained in Endorsement 14 to
the Policy (the “Pollution Exclusion”). On April 5, counsel for Insurance Marketing Agencies,
Inc. (“IMA”) sent a letter to General Star asking it to consider the impact of Endorsement 13,
the Special Hazards and Fluids Limitation Endorsement (“Special Hazards Endorsement”). On
April 8, General Star sent a letter stating the Special Hazards Endorsement does not apply to
the accident. On May 9, Utica sent a letter to General Star taking the position that PTI was
transporting “drilling fluids,” as that term is defined in the Special Hazards Endorsement, and
the accident falls within an exception to the exclusion for Drilling Fluids Unloading Hazard.



1776 K Street NW | Washington, DC 20006 | 202.719.7000                              wileyrein.com
         Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 55 of 57



Erin K. Higgins
May 23, 2019
Page 2


We understand that Utica does not dispute that, absent the Special Hazards Endorsement, the
Pollution Exclusion would bar coverage for the accident. The Pollution Exclusion precludes
coverage for “any damages for which the insured is legally liable, or loss, costs or expenses,
arising out of, resulting from, caused by or contributed to by” the “actual, alleged or threatened
discharge, dispersal, seepage, migration, release or escape of pollutants at any time.” The
exclusion also expressly bars coverage for “loss, costs or expense arising out of” any “[r]request,
demand, or order that any insured or others test for, monitor, clean up, remove, contain, treat,
detoxify or neutralize, or in any way respond to, or assess the effects of pollutants.” “Pollutant”
is defined in relevant part to mean “[a]ny solid, liquid, gaseous or thermal . . . contaminant.”
Given that the accident resulted in fuel spilling into a reservoir and surrounding land, and given
that PTI seeks coverage for clean‐up costs, the Pollution Exclusion squarely applies to the
accident.

Utica nonetheless contends that the Policy affords coverage because (1) the accident falls
inside the exception to the Drilling Fluids Unloading Hazard exclusion contained in the Special
Hazards Endorsement; and (2) when the Special Hazards Endorsement (Endorsement 13) and
Pollution Exclusion (Endorsement 14) are read together, Endorsement 13 either trumps the
operation of Endorsement 14 or their interaction renders the Policy ambiguous. General Star
disagrees with both arguments.

First, General Star does not believe the Special Hazards Endorsement applies to the accident.
The endorsement excludes coverage for “ultimate net loss or costs from any event arising out
of, contributed by or relating to any Special Hazard described in this endorsement and resulting
from the ownership, maintenance or use of any auto.” Drilling Fluids Unloading Hazard is a
defined Special Hazard. The endorsement contains an exception to the exclusion for an “event
arising out of the unloading of drilling fluids” from a covered auto “if the unloading of drilling
fluids resulted directly from” the upset or overturn of the auto. “Drilling fluids” means “liquids
which are used in or result from oil or gas drilling, extraction or recovery operations, regardless
if the liquids contain gases, chemicals, solids, additives or proppants . . . .”

General Star denied coverage based on the Pollution Exclusion; it addressed the Special Hazard
Endorsement at IMA’s (and now Utica’s) request. General Star is not in possession of any
information showing that the PTI truck at issue was involved in transporting substances to be
used or that were used in oil or gas drilling, extraction or recovery operations. General Star
reserves all rights with respect to the operation of the Special Hazards Endorsement, including
whether refined fuels constitute “drilling fluids.”

Second, even if the accident did fall within the exception to the Drilling Fluids Unloading Hazard
exclusion contained in the Special Hazards Endorsement, that fact would not change the
application of the Pollution Exclusion to bar coverage. General Star disagrees with Utica’s


1776 K Street NW | Washington, DC 20006 | 202.719.7000                                wileyrein.com
         Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 56 of 57



Erin K. Higgins
May 23, 2019
Page 3


statement that “Endorsement No. 13 provides that the Excess Policy will cover a spill involving
drilling fluids, if the spill is covered by an underlying policy and the spill resulted from an upset
or overturn of an insured vehicle, or a collision between the vehicle and another object.” May
9 letter at 4. It is well‐established that an exclusion cannot create coverage. The exception to
the Drilling Fluids Unloading Hazard exclusion only serves to narrow that exclusion under the
specified circumstances. As noted above, General Star did not deny coverage based on the
Drilling Fluids Unloading Hazard exclusion. It denied coverage under the Pollution Exclusion.
Nothing in Endorsement 13 purports to apply to or override the separate Endorsement 14. To
the contrary, both endorsements state that “ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS
OF THIS POLICY REMAIN UNCHANGED.”

Courts applying Massachusetts law have upheld the proposition that an exception to one
exclusion does not negate the operation of a second applicable exclusion. See Certain
Interested Underwriters at Lloyd’s London v. Stolberg, 680 F.3d 61, 67 (1st Cir. 2012) (“The
appellant’s suggestion that the Employees Exclusion should be read not to narrow coverage but
to restore coverage depends on the curious notion that if the exclusion does not apply in a
given situation, the policy must afford coverage for that situation. Massachusetts case law runs
to the contrary. If one exclusion in an insurance policy leaves some hope for an exception, but
that glimmer of hope is extinguished by another exclusion, there is no basis for a finding of
coverage.”); Insituform Technologies, Inc. v. Am. Home Assurance Co., 566 F.3d 274, 279 (1st
Cir. 2009) (savings clause may create an exception to the exclusions in the endorsement but
does not “override exclusions contained elsewhere in the same policy”).

General Star understands that Utica contends that the Pollution Exclusion essentially renders
illusory the exception to the Drilling Fluids Unloading Hazard exclusion. That the Pollution
Exclusion applies to the instant claim does not render the Policy’s coverage illusory. Other
claims may well fall within the exception to the Drilling Fluids Unloading Hazard exclusion that
would not be excluded by the Pollution Exclusion (e.g., where the “drilling fluids” being
transported are not pollutants; or where no pollution results from the unloading of the drilling
fluids).

For the foregoing reasons, the Policy does not afford coverage for the accident. To the extent
Utica would like to continue to pursue this matter, General Star would appreciate receiving the
following information: information as to the beginning and destination points of the PTI truck at
issue and the purpose of the trip; documentation showing the precise contents of the cargo;
documentation showing the total amount incurred to date on clean‐up costs and an estimate of
future clean‐up costs; information about any other potentially applicable coverage for PTI
(other than the underlying policy and General Star Policy); a copy of the Utica policy; and
information about any other potentially applicable coverage for IMA.



1776 K Street NW | Washington, DC 20006 | 202.719.7000                                 wileyrein.com
         Case 4:19-cv-40086-TSH Document 1 Filed 06/27/19 Page 57 of 57



Erin K. Higgins
May 23, 2019
Page 4


Please feel free to contact me if you would like to discuss this matter. General Star will
consider any additional information that Utica wishes to provide. Please note that nothing said
or left unsaid in this letter is intended to be, or should be construed as, a waiver of any of
General Star’s rights. General Star continues to reserve all rights under the Policy, at law and in
equity.

Sincerely,
                  •




Cara Tseng Duffield

cc:    Britta Konopka/General Star
       Zac Taylor/Performance Trans
       William Rose/Melick & Porter
       Bill Zidelis/Mapfre




1776 K Street NW | Washington, DC 20006 | 202.719.7000                                wileyrein.com
